Wardlaw, J.
dissenting. I agree with the Recorder, that the accepted bill of exchange was a liquidated demand, which, under our Act of 1809, may be referred to the clerk. Clearly it would, by the English practice, go to the master or prothonotary, as a definite contract specially declared on, the amount of which depends merely on figures. It is adjusted — ascertained with precision; that is, to meet the phraseology of an Act, liquidated. The jury could not, without the sanction of this court, give upon such a paper found or admitted, more or less than the principal and interest , and whenever default has established the liability, *480and the amount can be fixed by mere computation upon inspection of a writing specially declared on, the inquiry is, I think, dispensed with by the Act.
That the writing does not appear to have been actually or impliedly signed by the defendant, is, I think, of no consequence ; the acceptance is alleged just as it would have been if it had been made in writing; and the contract of the defendant, expressed by the writing to which he became a party by acceptance, is specially declared on, and is of that precise character which excludes all discretion in the jury.
It has been urged that an acceptance may be partial or conditional, as well as absolute, and that when it does not appear in writing to be absolute, it cannot, in such case, be necessarily taken to be so; but the declaration alleges it to have been absolute, and the default admits it to have been so, more especially as under such an allegation there would have been no recovery at all, if the defendant, upon appearance, had shewn the acceptance to have been either partial or conditional.
This case of a mercantile contract, when legal effect and amount are precisely fixed, specially declared on, differs wholly from one of an ordinary contract in writing, which may, with equal conformity to legal requisites, be either in writing or in parol, and upon which damages, although sometimes they may be accurately estimated by general rules, are not fixed by any positive regulation ; and this case differs much more from them upon the common counts for goods sold, money had and received, account stated, <fcc. where the default admits something to be due, but the quantum depends upon the weight which the jury may give to the proof, even if a writing signed by the defendant should enter into the proof.